Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant has amended independent claim(s) to now read as “A packaging assembly comprising: a case configured to at least partially contain a plurality of injection devices for delivering a medicament; a light sensor on the case, the light sensor being configured to detect light incident on the packaging assembly; a countdown timer on the case, the countdown timer being configured to monitor a time remaining to a scheduled dosing time for removing an injection device from the case and injecting a medicament; and a status indicator on the case, the status indicator being configured to generate an output which indicates a status of the countdown timer conditional on an intensity of light detected by the light sensor exceeding a threshold light intensity, wherein the status indicator is activated in response to the detected intensity of light exceeding the threshold light intensity, and is deactivated in response to the detected intensity of light being below the threshold light intensity.”  During the time of the said invention the predominant novelty of this field of invention teach a countdown timer being incorporated in the administering an injection within the skin and counting down till the needle is removed and not a countdown to remove an injection device from the case and injecting a medicament; and a status indicator on the case, the status indicator being configured to generate an output which indicates a status of the countdown timer conditional on an intensity of light detected by the light sensor exceeding a threshold light intensity, wherein the status indicator is activated in response to the detected intensity of light exceeding the threshold light intensity.  As a result, the examiner acknowledges applicants invention as novel. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685